PER CURIAM
This is an appeal from a judgment of the Oregon Tax Court that dismissed taxpayer’s complaint,1 denied taxpayer’s motion for summary judgment, and denied taxpayer’s motion for change of judge.
We have considered each of taxpayer’s various submissions in support of his appeal and conclude that none is well taken.
The judgment of the Oregon Tax Court is affirmed.

 The complaint sought various forms of relief, the precise natures of which are not pertinent to our disposition of this case.